Petitioner, Michael Rafferty, an objector before the Board of Elections, did not serve a copy of specifications of objections on the person whose name first appeared on the committee on vacancies. He also failed to serve the order to show cause instituting this proceeding within the time required by law. (Matter of King v. Cohen, 293 N. Y. 435.) Order unanimously reversed, without costs, and the petition of the appellant, Charles A. Buckley, declared valid. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.